Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This office action is responsive to the arguments filed 05/25/2022.  Thus, claims 1-6 and 9-11 are presently pending in this application and claims 12-20 are withdrawn.
Response to Arguments
Applicant's arguments with respect to claims 1, 5 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Jackson et al. (2002/0156442) “Jackson” in view of Clayman et al. (6656146) “Clayman” and claim 6 rejected under 35 U.S.C. 103 as being unpatentable over Jackson et al. (2002/0156442) “Jackson” in view of Clayman et al. (6656146) “Clayman” further in view of Venkatraman et al. (2018/0042742) “Venkatraman” have been fully considered but they are not persuasive.  have been fully considered but they are not persuasive.   
The main argument is regarding Jackson disclosing a tampon and not a ureteral or kidney device.  The combination of Jackson in view of Clayman when structurally implanted into a ureter or kidney would perform the intended use “delivering and enabling therapeutic agents to dwell in the ureter or a kidney”.  Jackson in relied on for the cylindrical body having absorbent material and a string attached to and exiting the withdrawal end, this structure when modified to include the ureteral usage and dimensions (1-2 mm in diameter and 5-10 mm in length) arrives at the modified device of the claim 1.  The claim is silent as to the amount or type of absorption the absorbent material can absorb.  The absorbent material in Jackson is fully capable of absorbing urine and therapeutic agents when implanted in a ureter or kidney.  Therefore, the combination of the structure in Jackson and the intended use of being implanted in a ureter or kidney with the required dimensions discloses the claimed invention of claim 1. 
Similarly, regarding claim 6, the claim is silent as to the amount or type of absorption the absorbent material can absorb.  The absorbent material in Jackson is fully capable of absorbing urine or therapeutic agents when implanted in a ureter or kidney.  Therefore, it would be obvious to modify Jackson in view of Venkatraman to include super absorbent polymer to facilitate absorption. 
Applicant's arguments with respect to claim 2 rejected under 35 U.S.C. 103 as being unpatentable over Jackson et al. (2002/0156442) “Jackson” in view of Clayman et al. (6656146) “Clayman” further in view of Levius (5887593) have been fully considered but they are not persuasive.  On page 9 of the response, the argument is that the “intermediate layer and inner layer of the claimed device do not contact the natural mucosal anatomy”, however, the inner layer/absorbent core 13 is adjacent intermediate layer 7 and absorbs the natural mucosal anatomy and is therefore in contact with it.  
Regarding the argument “To Applicant’s knowledge, hydrogel material is not approved for use in vaginal tampons”, the applicant is encouraged to provide evidence that shows that hydrogel is not approved for vaginal use.  Furthermore, Jackson when modified to include the size dimensions from Clayman and the hydrogel properties of Levius is fully capable of delivering and enabling therapeutic agents to dwell in a ureter or a kidney, therefore, the arguments regarding vaginal use are moot.
Rejection under 35 USC 112 (d) of claims 7-8 are withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Jackson et al. (2002/0156442) “Jackson” in view of Clayman et al. (6656146) “Clayman”. 
Regarding claim 1, Jackson discloses a device 34 (Fig. 5) for delivering and enabling therapeutic agents to dwell in a ureter or a kidney (the structure of device 34 is fully capable of performing this intended use) comprising: a substantially cylindrical body (as shown in Fig. 5) and having an insertion end 44 and a withdrawal end (the end having cord 22; Fig. 5), said body comprised of absorbent material (abstract and par. 0020 disclose layers of absorbent material 18; Figs. 2 and 5) that expands upon contact with fluid (absorbent materials would obviously expand upon contacting fluid); and a string 22 attached to and exiting the withdrawal end of the body for removing the device from the cavity (withdrawal cord 22; Figs. 2 and 5); except for the body is about 1-2 mm in diameter by about 5 to 10 mm in length. 
However, Clayman teaches a similar device comprising a ureteral implantation body 110 that is about 1-2 mm in diameter by about 5 to 10 mm in length (col. 6, lin. 7-14 disclose the tail body has a diameter of 2 mm and a length of 1 cm/10 mm).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device in Jackson to be about 1-2 mm in diameter by about 5 to 10 mm in length, as taught and suggested by Clayman, for allowing the device to have a size that provides ureteral application that avoids patient discomfort (col. 2, lin. 6-8 of Clayman).  
Regarding claim 5, Jackson discloses the insertion end 44 of the body is tapered (dome shaped end 44 has a tapered shape; Fig. 5 and par. 0034).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Jackson et al. (2002/0156442) “Jackson” in view of Clayman et al. (6656146) “Clayman” further in view of Levius (5887593). 
Jackson discloses the body 34 comprises an outer layer (the barrel layer 34), an intermediate layer 24 (Fig. 2) and an inner layer (12, 14 and 16; Fig. 2); except for said intermediate and inner layers comprising hydrogel properties.  However, Levius teaches a similar urinary incontinence device 10 (Fig. 1) comprising a body having a layer comprising hydrogel properties (col. 5, lin. 2-11 disclose the foam layer comprises hydrogel). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the intermediate and inner layers in Clayman to comprise hydrogel properties, as taught and suggested by Levius, for the purpose of allowing both the intermediate layer and the inner layer to mimic the natural mucosal anatomy.  Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the intermediate layer and the central absorbent layer to comprise hydrogel properties, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Jackson et al. (2002/0156442) “Jackson” in view of Clayman et al. (6656146) “Clayman” further in view of Mische (2008/0077174). 
Jackson in view of Clayman discloses the claimed invention of claims 1; except for a mesh encasing the body and the mesh is comprised of polyethylene and/or polyurethane.  However, Mische teaches a similar urinary incontinence device (abstract) comprising a mesh encasing the body and wherein the mesh is comprised of polyethylene and/or polyurethane (par. 0095 discloses a mesh covering made of polyethylene and/or polyurethane). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the mesh in Jackson in view of Clayman to include a polyethylene and/or polyurethane mesh, as taught and suggested by Mische, for the purpose using materials that facilitate delivering therapeutic materials (par. 0095 of Mische). Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the mesh to include polyethylene and/or polyurethane, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Jackson et al. (2002/0156442) “Jackson” in view of Clayman et al. (6656146) “Clayman” further in view of Venkatraman et al. (2018/0042742) “Venkatraman”.
Jackson in view of Clayman discloses the claimed invention of claim 1; except for wherein the absorbent material comprises super absorbent polymer (SAP).  However, Venkatraman teaches a similar invention comprising an absorbent material comprises super absorbent polymer (SAP) (par. 0050).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the absorbent material in Jackson to include super absorbent polymer (SAP), as taught and suggested by Venkatraman, for the purpose of using a swellable material for enhanced absorption (par. 0050).   
Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the absorbent material comprises super absorbent polymer (SAP), since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Claims 9-11 are under 35 U.S.C. 103 as being unpatentable over Jackson et al. (2002/0156442) “Jackson” in view of Clayman et al. (6656146) “Clayman” further in view of Li (2012/0290100). 
Jackson in view of Clayman discloses the claimed invention of claim 1; except for a kit for treating a condition of a ureter or a kidney and a ureteral insertion device for inserting the device into the ureter or kidney of a human; wherein the ureteral insertion device has two or more internal lumens and wherein the kit further comprises a chemotherapeutic agent, an inmunotherapeutic agent, an alkalizing agent, an acidifying agent, and/or an antibiotic delivered through a lumen of the ureteral insertion device.
  However, Li teaches a similar kit (Fig. 3A discloses a medial apparatus 100, a reservoir 114 and a pump 112) for treating a condition of a ureter or a kidney (par. 0002) and a ureteral insertion device 100 for inserting a device into the ureter or kidney of a human (par. 0053 and Fig. 3A discloses a double lumen delivery device); wherein the ureteral insertion device 100 has two or more internal lumens (lumens 110a and 110b; Fig. 3A) and wherein the kit further comprises an antibiotic delivered through a lumen of the ureteral insertion device (par. 0024).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device in Jackson in view of Clayman to include a kit for treating a condition of a ureter or a kidney and a ureteral insertion device for inserting the device into the ureter or kidney of a human; wherein the ureteral insertion device has two or more internal lumens and wherein the kit further comprises a chemotherapeutic agent, an inmunotherapeutic agent, an alkalizing agent, an acidifying agent, and/or an antibiotic delivered through a lumen of the ureteral insertion device, as taught and suggested by Li, for allowing simultaneous delivery of therapeutic agents and implantable devices into the ureter (par. 0003 of Li). 
 Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASHITA SHARMA whose telephone number is (571)270-5417.  The examiner can normally be reached on 10am-6pm M-F.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards at 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YASHITA SHARMA/
Primary Examiner, Art Unit 3774